Exhibit 24(b)(8.150) AMENDMENT TO PARTICIPATION AGREEMENT THIS AMENDMENT effective the 4th day of March, 2003 among ING Life Insurance and Annuity Company (formerly known as Aetna Life Insurance and Annuity Company) (“ILIAC”), ReliaStar Life Insurance Company (“ReliaStar”), ReliaStar Life Insurance Company of New York (“ReliaStar New York”) (collectively, the “Company”), T. Rowe Price Investment Services, Inc. (the “Distributor”), T. Rowe Price Services, Inc. ("Transfer Agent") (collectively, “T. Rowe Price”). WITNESSETH: WHEREAS, the Company and T. Rowe Price signed a Fund Participation Agreement effective October 10, 2000 (“Agreement”) and that Agreement is being amended herein. 1.
